Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 12/11/20, has been considered.
Claim Rejections - 35 USC § 112
Claim 9 recites the limitation "the number of vaults controllers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10884626. This is a statutory double patenting rejection.
Current Application
8. A system, comprising: 
a number of memory devices including a number of vaults, each of the number of 

a logic base on which the number of memory devices are stacked, the logic base including: a switch configured to provide availability of collective bandwidth from the number of vaults; and 
a translation lookaside buffer (TLB) located on the switch; 
wherein the logic base is configured to perform, in response to receipt of a command including a virtual address, a virtual address to physical address translation to translate the virtual address to a physical address in one of the number of memory vaults using the TLB, wherein the physical address corresponding to the virtual address is searched only in the TLB.

US Patent 10884626
1. An apparatus, comprising: 
a number of memory devices including a number of vaults, each of the number of 


a logic base on which the number of memory devices are stacked, the logic base including: a switch configured to provide availability of collective bandwidth from the number of vaults; and 
a translation lookaside buffer (TLB) located on the switch; 
the logic base is configured to perform, in response to receipt of a command including a virtual address, a virtual address to physical address translation to translate the virtual address to a physical address in one of the number of memory vaults using the TLB, wherein a physical address corresponding to the virtual address is searched only in the TLB.

Claim 1 of patent 10884626 include all of the limitations of claim 8 of the current application.  The only difference between the two claims is one claims an apparatus while the other claims a system.  The term apparatus of the patent reads on the system of the current application because, in the specification, Applicant describes the apparatus having a form of a computing system 300 [0028].  Therefore, according to the specification, the term system and apparatus is interchangeable.  The apparatus and system have the same components and functions.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 5, and 12 of U.S. Patent No. 10884626.
Current Application

1. A method, comprising: 
performing a translation of a number of virtual addresses of a command received from a host to a number of physical addresses in a number of vaults using a translation lookaside buffer (TLB) located on a switch of a logic base, wherein: a physical address corresponding to at least one of the number of virtual addresses is searched only in the TLB; 


each of the number of vaults includes a respective one of a plurality of partitions of each one of the number of memory devices; 


and the switch is configured to provide availability of collective bandwidth from the number of vaults; and using the collective bandwidth to access, based on the number of translated physical addresses, the number of memory vaults.

US Patent 10884626

1. An apparatus, comprising: 
a translation lookaside buffer (TLB) located on the switch; the logic base is configured to perform, in response to receipt of a command including a virtual address, a virtual address to physical address translation to translate the virtual address to a physical address in one of the number of memory vaults using the TLB, wherein a physical address corresponding to the virtual address is searched only in the TLB
a number of memory devices including a number of vaults, each of the number of vaults including a partition of memory from each of the number of memory devices; and 

[a translation lookaside buffer (TLB) located on the switch]; 
a logic base on which the number of memory devices are stacked, the logic base including: a switch configured to provide availability of collective bandwidth from the number of vaults;

Claim 1 of the patent is an apparatus that also performs the operations in the current method of claim 1.  It is obvious to of ordinary skills in the art that the method claimed is implemented by apparatus of the patent.  One of ordinary skills in the art, at the time of the invention, without undue experimentation, would readily derive the claimed method from the operations of the apparatus of the patent.
Claims 2, 4, and 5 are similarly mapped to claims 7, 5, and 12 of the patent.

Claim 13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 (incorporating claim 1), 7, 4, and 5 of U.S. Patent No. 10884626.
Claim(s) 1, 7, 4, and 5 of patent # 10884626 contain(s) every element of claim(s) 13 and 17-19 of the instant application and as such anticipate(s) claim(s) 13 and 17-19 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Current Application
13. A system, comprising: 

a number of memory devices including a number of vaults, each of the number of vaults including a respective one of a plurality of partitions of each one of the number of memory devices; and 

a logic base on which the number of memory devices are stacked, the logic base including: a switch configured to provide availability of collective bandwidth from the number of vaults; and a translation lookaside buffer (TLB) located on the switch; 

wherein the logic base is configured to: receive a command including a virtual address from the requesting device; and 

perform a virtual address to physical address translation to translate the virtual address to a physical address in one of the number of memory vaults using the TLB, wherein a 

a requesting device
US Patent 10884626

1. An apparatus, comprising: 

a number of memory devices including a number of vaults, each of the number of vaults including a partition of memory from each of the number of memory devices; and 



a logic base on which the number of memory devices are stacked, the logic base including: a switch configured to provide availability of collective bandwidth from the number of vaults; and a translation lookaside buffer (TLB) located on the switch; 


the logic base is configured to perform, in response to receipt of a command including a virtual address,


 a virtual address to physical address translation to translate the virtual address to a physical address in one of the number of memory vaults using the TLB, wherein a 

6. The apparatus of claim 1, wherein the command is received from a requesting device. 


Claim 1 of patent 10884626 include all of the limitations of claim 13 of the current application, and more, anticipating claim 13 of the current application.  The apparatus of the patent reads on the system of the current application because, in the specification, Applicant describes the apparatus having a form of a computing system 300 [0028].  Therefore, according to the specification, the term system and apparatus is interchangeable.
Claims 17-19 are similarly mapped to claims 7, 4, and 5 of the patent.

Allowable Subject Matter
Claims 3, 6-7, 9-12, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior art does not further suggest the method of claim 1, wherein translating the number of virtual addresses to the number of physical addresses includes a translation that only includes bits associated with the number of physical addresses on the memory device. 
As to claim 6, the prior art does not further suggest the method of claim 1, wherein the method includes creating the command that includes the number of virtual addresses with a processor on the host. 
As to claim 7, the prior art does not further suggest the method of claim 1, wherein the command is received via a bus, and wherein translating the number of virtual addresses to the number of physical addresses occurs on a memory device side of the bus. 
As to claim 9, the prior art does not further suggest the system of claim 8, wherein the number of vaults controllers are coupled to a memory control unit, and wherein the memory control unit is configured to consolidate functions of the number of vaults of the number of memory devices. 
As to claim 10, the prior art does not further suggest the system of claim 8, wherein the command is received from a requesting device, and wherein the switch is coupled to a link interface controller that controls an input/output (I/O) link to the requesting device. 
As to claim 11, the prior art does not further suggest the system of claim 8, wherein the system is a hybrid memory cube (HMC). 
As to claim 12 the prior art does not further suggest the system of claim 8, wherein the number of memory devices are vertically stacked on one another using through silicon vias (TSV). 
As to claim 14 the prior art does not further suggest the system of claim 13, wherein the logic base further comprises a plurality of vault controllers each configured to determine a timing requirement of a respective one of the number of vaults independently from the requesting device. 
As to claim 15, the prior art does not further suggest the system of claim 14, further comprising a memory control logic coupled to the plurality of vault controllers, the memory control logic configured to control each one of the plurality of vault controllers independently of each other. 
As to claim 16, the prior art does not further suggest the system of claim 13, wherein the requesting device comprises a processor, a direct memory access (DMA) device, or a memory unit, or combination thereof. 
As to claim 20, the prior art does not further suggest the system of claim 13, wherein the logic base is coupled to the requesting device via a serial fully duplexed input/output (I/O) link. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THAN NGUYEN/Primary Examiner, Art Unit 2138